 - In the Matter ofWILSON& Co.,INC.andAMALGAMATED MEAT CUT-TERS AND BUTCHER WORKMEN OF NORTH AMERICA, LOCAL UNION#405,AND INTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUF-FEURS,WAREHOUSEMEN AND HELPERS, LOCAL UNION #327Case No. R-41435.Decided November 13, 1942Jurisdiction:egg, cheese, and poultryprocessingindustry.Investigation and Certification of Representatives:existence of question: re-fusal to grant petitioner recognition until certification by Board; electionnecessary.Unit Appropriate for Collective Bargaining:all productionand maintenance em-ployees, including chauffeurs, but excluding supervisory and office-clericalemployees and field men ; stipulation as to.Mr. R. C. Winkler,of Chicago, Ill., for the Company.Mr. A. C. AllenandMr. Jack Hailey,of Nashville, Tenn., for theUnions.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon joint petition duly filed by Amalgamated Meat Cutters andButcherWorkmen of North America, Local Union #405, and In-ternational Brotherhood of Teamsters, Chauffeurs,WarehousemenandHelpers,LocalUnion#327, herein' collectively called theUnions, alleging that a,question affecting' commerce hadarisen con-.cerning,the representation of employees of Wilson & Co., Inc., Mur-freesboro, Tennessee, herein called the Company, the National LaborRelationsBoard provided for an appropriate hearing upon duenotice before George S. Slyer, Trial Examiner. Said hearing washeld at Murfreesboro, Tennessee, on October 24, 1942.The Com-pany and the Unions appeared, participated, and were afforded fullopportunity to be heard, to examine and cross-examine witnesses,.and to introduce evidence bearing on the issues.45 N. L.R. B., No. 88.600 'WILSON &CO.,INC. --601Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYWilson & Co., Inc., is a Delaware corporation with its principaloffice at Chicago, Illinois.We are here concerned with its plantsatMurfreesboro and Franklin, Tennessee, where it is engaged inthe distribution of eggs, cheese, and poultry.The Company pur-chases about 1,500,000 pounds-of eggs annually for its Murfreesboroplant, approximately 25 percent of which is shipped to it from out-side Tennessee and about 80 percent of which is shipped by it outof Tennessee.The Murfreesboro plant purchases about 1,500,000pounds of poultry annually, approximately 40 percent of which isshipped to it from outside Tennessee. In turn, the Murfreesboroplant ships 95 percent of the processed poultry out of Tennessee.The Franklin plant of the Company processes about 600,000 poundsof cheese annually, 80 percent of which is shipped out of Tennessee.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATIONSINVOLVEDAmalgamated-Meat Cutters and Butcher Workmen of North Amer-ica, Local Union #405, and International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers, Local Union #327, are labororganizationsaffiliated with the American Federation of Labor, ad-mitting to membership employees of the Company.III.THE QUESTIONCONCERNINGREPRESENTATIONDuring September 1942, the Unions requested the Company to recog-nize them as exclusive representative of certain of the Company'semployees.The Company denied these requests.A statement of the Trial Examiner, read into evidence at the hear-ing, indicates that the Unions represent a substantial number of theemployees in the unit hereinafter found to be appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.1The Trial Examiner reported that the Unions presented 41 membership applicationcards bearing apparently genuine signatures of persons whose names appear on the Com-pany's pay roll of October 24, 1942.There are 126 employees in the unit hereinafter,found to be appropriate. -602DECISIONS OF NATIONAL LABOR REE,LATIONS BOARDIV. THE APPROPRIATE UNITWe find, in accordance with a stipulation of the parties, that allproduction and maintenance employees at the Murfreesboro andFranklin plants of the Company, including chauffeurs, but excluding-supervisory and office-clerical employees and field men, constitute aunit appropriate for the purposes of collective bargaining, withinthe meaning of Section 9 (b) of the Act.,V. THEDETERMINATIONOF REPRESENTATIVESWe find that the question concerning representation which hasarisencan best be resolved by an election by secret ballot.The Unionsurge that the last pay roll in September 1942 be used to determineeligibility to vote.The Company contends that the pay roll ofOctober 24, 1942, should be used for that purpose. Inasmuch as noreason appears why we should depart from our usual practice, we shalldirect that the employees eligible to vote in the election shall be,those in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Wilson & Co.,Inc.,Murfreesboro, Tennessee, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Tenth Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Section 10, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including any such employees who did notwork during said pay-roll period because they were ill or on vacationor in the active military service or training of the United States, ortemporarily laid off, but excluding any who have since quit or beendischarged for cause, to determine whether or not they desire tobe represented by Amalgamated Meat Cutters and Butcher Work-men of North America, Local Union #405, and International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers, LocalUnion #327, for the purposes of collective bargaining.